Title: To James Madison from William Jarvis, 6 November 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 6 November 1805, Lisbon. “My last letter of the 24th. Ultimo went by the schooner Antelope Captn. Pittman for New York; Since which I have received the inclosed account [not found] of the Naval engagement off Cadiz, which I have no doubt is correct. Inclosed is also a Copy of the progress of the French Armies [not found] and the subsequent operations it appears by the advices recd. by the post of yesterday, have been still more favourable. It is confidently said that ten thousand Men have been killed & made prisoners by the French with a very small loss on their own part; but Genl. Massena had lost a leg & Genl. Launes severely wounded in both thighs. Among the taken were several Officers of distinction. It is also said that between forty & fifty thousand Austrians were so situated that they would unquestionably be made Prisoners. These reports were confidently given out by the French Chargé & Consul as from actual, but not detailed advices.
          “Not having time to send by this conveyance duplicates of my last, I must postpone it to the next opportunity.
          “I have the pleasure to inclose a packet from Mr Pinckney. He will be here after to-morrow. Mr. Erving had reached Madrid, the 29th. Ultimo.”
          Adds in a postscript: “N.B. Genl. Massena is killed.”
        